DETAILED ACTION
Allowable Subject Matter
Claims 2-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2 and 21, prior art does not teach estimate, based on the receive signal information, an interfering signal information corresponding to an interfering signal transmitted by the second cell of the mobile communication system, wherein the interfering signal comprises control or payload data information of a second transceiver.
Above taken with other limitations of the claims and dependent claims is considered novel and non-obvious.
Regarding claim 16, prior art does not teach provide, via the interface, broadcast signal information comprising symbol information of other signals using the frequency resource, wherein the symbol information comprises time alignment information or information indicative of a degree of synchronization of the synchronization signal and another synchronization signal transmitted by another transceiver.
Above taken with other limitations of the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.